Citation Nr: 9933312	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for balance impairment 
with dizziness and occasional staggering secondary to 
postoperative residuals of otosclerosis, left ear, currently 
rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
appeal was last before the Board in June 1997, at which time 
it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
June 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.



FINDING OF FACT

Current manifestations of the veteran's balance impairment 
with dizziness and occasional staggering secondary to 
postoperative residuals of otosclerosis, left ear, include 
brief episodes of mild to moderate vertigo, productive of, at 
most, not more than "severe" loss of balance; the veteran 
does not have a cerebellar gait.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for balance 
impairment with dizziness and occasional staggering secondary 
to postoperative residuals of otosclerosis, left ear, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.10, 4.20 and Part 4, Diagnostic 
Code 6204 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for balance impairment with 
dizziness and occasional staggering secondary to 
postoperative residuals of otosclerosis, left ear (hereafter 
"balance problems"), for which the RO has assigned a 30 
percent rating under the provisions of Diagnostic Codes 6299-
6204 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the disability for which entitlement to an increased rating 
is asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.



The veteran's service-connected balance problems are rated 
analogous to chronic labyrinthitis in accordance with the 
provisions of Diagnostic Code 6204.  38 C.F.R. § 4.20.  
Pursuant to Diagnostic Code 6204, a 30 percent rating is 
warranted for "severe" loss of balance, manifested by 
dizziness and occasional staggering.  If a cerebellar gait is 
present, a 60 percent rating is assignable, as analogous to 
Meniere's syndrome, in accordance with Diagnostic Code 6205.

The veteran asserts that his service-connected balance 
problems cause him to experience extreme dizziness and 
disequilibrium.  He contends, in essence, that such 
disability is more severely disabling than currently 
evaluated.  In this regard, an April 1993 statement from a VA 
physician indicates that the veteran, as of that time, had 
undergone a number of ear surgeries to obtain relief from 
recurrent vertigo; he also indicated that the veteran 
continued to experience left-sided vestibular dysfunction.  
When examined by VA in March 1994, the veteran complained of 
experiencing "dizziness on a daily basis" with the episodes 
lasting "anywhere from a minute to" an entire day.  On a 
separate VA ("audio-ear") examination performed the same 
month, the examiner offered an opinion to the effect that the 
veteran's balance problems may be related to "ear disease".  

Most recently, when he was neurologically examined by VA in 
December 1997, the veteran indicated that his multiple ear 
surgeries had only occasioned "partial relief" from his 
recurrent vertigo and disequilibrium.  On physical 
examination, the veteran was unsteady when standing.  His 
gait was "not ataxic", though he had a tendency to drift to 
his right.  Although the veteran carried a cane, he had no 
"limb ataxia" and experienced no difficulty performing a 
figure eight.  The examiner indicated, presumably on 
questioning the veteran, that the veteran had only "very 
brief episodes of mild to moderate vertigo but no severe 
attacks as he did in the past."  The pertinent diagnosis was 
recurrent disequilibrium secondary to chronic left eighth 
nerve resection and middle ear surgeries.  The examiner 
further commented that there was "no feature on clinical 
examination or from [the veteran's] history to suggest that 
he [had] a cerebellar problem."  



On VA "ear disease" examination in December 1997, the 
veteran's complaints included experiencing "episodes of 
imbalance with a sensation of vertigo" as well as frequent 
falling.  On physical examination, the veteran was free of 
active ear disease.  The examiner commented that the 
veteran's ear disease precipitated problems including 
episodes of vertigo and falling.  

In considering the veteran's claim for an increased rating 
for his service-connected balance problems, the Board has no 
reason to question his above-cited assertion relative to 
experiencing dizziness and disequilibrium.  Notwithstanding 
the foregoing consideration, however, the Board is of the 
view, in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation for the veteran's service-
connected balance problems is not in order.  In reaching such 
conclusion, the Board would note that, while 'severe' ear 
pathology-related imbalance is representative of pertinent 
disablement warranting a 30 percent rating (the veteran's 
present related evaluation), there is some indication, given 
the December 1997 VA neurologist's notation that the veteran 
was at that time experiencing only 'very brief episodes of 
mild to moderate vertigo', in apparent contradistinction to 
the 'severe attacks' he had previously experienced.  Even 
ignoring such consideration, any notion of according the 
veteran an evaluation in excess of 30 percent would require, 
in accordance with the provisions of Diagnostic Code 6205 set 
forth above, that the veteran have a cerebellar gait.  
However, the VA neurologist on the December 1997 VA 
examination indicated that the veteran had no 'cerebellar 
problem'.  In view of the foregoing observations, then, the 
Board is constrained to conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for his service-connected balance problems.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to balance problems-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the Board has no reason to doubt that 
the veteran's ability to so function is at least in some 
measure compromised by disablement related to his service-
connected balance problems.  At the same time, the Board 
cannot overlook that, on the occasion of his December 1997 VA 
neurology examination, the veteran indicated that his 
pertinent symptomatology had remained stable since surgical 
intervention accomplished in 1993.  In addition, the veteran 
on the same examination indicated that his apparently worst 
symptom, vertigo, was then not as severe as it had been in 
the past.  The foregoing considerations, in the Board's view, 
militate persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the veteran's balance problems, more 
closely approximate those required for a 60 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.20 and 
Part 4, Diagnostic Code 6204.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this regard, 
the veteran has not offered any objective evidence that 
balance-related residual disablement at all interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

An increased rating for balance impairment with dizziness and 
occasional staggering secondary to postoperative residuals of 
otosclerosis, left ear, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

